       Case 4:19-cv-01655-WIA Document 39 Filed 12/01/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM MALDONADO ROSADO, )                   CASE NO. 4:19-CV-1655
              Plaintiff   )
                          )
    v.                    )
                          )                   (ARBUCKLE, M.J.)
ROBERT J. KARNES, et al., )
              Defendants  )
                                   ORDER

     In accordance with the accompanying Memorandum Opinion, it is

ORDERED that Defendants’ Motion to Dismiss (Doc. 31) will be GRANTED IN

PART as follows:

     (1)   All claims Karnes and Litz are DISMISSED. However, these claims
           are dismissed WITHOUT PREJUDICE.

     (2)   Plaintiff is GRANTED leave to file an Amended Complaint. Plaintiff
           may, if he chooses, file an amended complaint on or before January 8,
           2021. Failure to file an amended complaint will result in the dismissal
           of this case.

           Plaintiff is placed on notice that any amended complaint must be
           complete in all respects; it must be a new pleading that complies with
           the requirements of the Federal Rules of Civil Procedure which stands
           by itself without reference to the complaint already filed. The amended
           complaint will completely replace the original complaint, therefore if
           Plaintiff chooses to file an amended complaint, the original complaint
           will have no role in the future of this case.

Date: December 1, 2020                     BY THE COURT

                                           s/William I. Arbuckle
                                           William I. Arbuckle
                                           U.S. Magistrate Judge



                                     Page 1 of 1
